468 F.2d 621
Early W. HAIRSTON, Jr., et al.v.Joseph HUTZLER et al., Appellants in No. 72-1060.Appeal of William KAUFMAN in No. 72-1059.
Nos. 72-1059, 72-1060.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) Oct. 5, 1972.Decided Nov. 13, 1972.

Peter J. Mansmann, Mansmann, Beggy, McVerry & Baxter, and Herbert Bennett Conner, Pittsburgh, Pa., for appellants.
John B. Leete, Laurence B. Green, Pittsburgh, Pa., for appellees.
Before SEITZ, Chief Judge, and FORMAN and HUNTER, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is an appeal from a preliminary injunction under 42 U.S.C. Sec. 1983.  After careful consideration of the record and the District Court's findings of fact and conclusions of law in Civil No. 71-826 (W.D.Pa., filed Nov. 18, 1971), 334 F.Supp. 251, the order of the District Court will be affirmed.